NO. 07-10-00209-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

JULY
27, 2010
 

 
CINDY JANE HARRINGTON, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 251ST DISTRICT COURT OF RANDALL
COUNTY;
 
NO. 21,208-C; HONORABLE ANA ESTEVEZ, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, Cindy Jane
Harrington, filed notice of appeal from her conviction for possession of a
controlled substance with intent to deliver and accompanying sentence of two years incarceration in the Institutional Division of the
Texas Department of Criminal Justice, suspended, with placement on community
supervision for a period of five years and $1,500 fine.  The certification of defendant=s right of appeal,
executed by the trial court and signed by appellant and her trial counsel,
states that the case Ais a plea-bargain case, and the defendant has NO right
of appeal@ and "the defendant has waived the right of
appeal."  By letter dated June 24,
2010, we notified appellant of this certification and informed her that the
appeal is subject to dismissal based on the certification unless, by July 15,
2010, we received an amended certification illustrating that appellant has the
right to appeal or appellant otherwise demonstrates other grounds for
continuing the appeal.  
To date, this Court has
received neither an amended certification establishing appellant’s right to
appeal nor the identification of any other ground for continuing the
appeal.  Our review of the clerk’s record
confirms that this was a plea-bargain case and that appellant affirmatively
waived her right to appeal.  Accordingly,
we must, and do, dismiss the appeal.  Tex. R. App. P.  25.2(d); See also
Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App.
2006) (we must dismiss prohibited appeal without further action).
 
Mackey
K. Hancock
                                       Justice
Do not publish.